Citation Nr: 0732195	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for a major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served as a reservist with the Air National Guard 
from December 1999 to October 2004.  From April 2000 to 
November 2000, the veteran served on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   


FINDINGS OF FACT

1.	The veteran has been diagnosed with a major depressive 
disorder.  

2.	The veteran's depression is not related to active service.  


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
major depression.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in February 2004, January 2006, and March 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his claim and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And in the 
February 2004 letter, VA provided notification to the veteran 
prior to the initial adjudication of his claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here in September 2004.  
See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claim.  No increased rating or 
effective date will be assigned here therefore.  As such, the 
untimely notice is harmless error.  

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  But the RO did not provide the veteran with 
compensation examination and opinion for his service 
connection claim.  See 38 U.S.C.A. § 5103A.  Nevertheless, 
the Board finds this acceptable under the VCAA given the 
current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating the service connection claim for depression.  
Conducting medical examination for purposes of rendering an 
opinion would serve no purpose in this case.  Service medical 
records do not show any complaints, treatment, or diagnoses 
for his claimed disorder during his several months of active 
duty.  And the disorder claimed as service connected did not 
manifest until well after active service.  The evidentiary 
foundation for a medical nexus opinion is lacking for this 
claim therefore.  As such, no reasonable possibility exists 
that medical examination and opinion would aid the veteran in 
substantiating the service connection claim for depression.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), 
Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection

In February 2004, the veteran claimed service connection for 
depression.  In the September 2004 rating decision on appeal, 
the RO denied his claim.  For the reasons set forth below, 
the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the record demonstrates that the veteran 
currently has a major depressive disorder.  VA and private 
medical records reflect diagnoses and treatment for this 
disorder.  As no medical evidence of record challenges this 
medical evidence, the first Pond element is established here.  
See Pond, supra.  

But the evidence does not show that the veteran incurred 
depression during active service, incurred depression within 
the first year of discharge from active service, or 
manifested a continuity of symptomatology indicative of 
depression soon after service.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.  

Service medical records covering the period of the veteran's 
active service between April 2000 and November 2000 show no 
complaints, treatment, or diagnoses for depression.  The 
earliest medical evidence of depression is dated in January 
2004, over 3 years following active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the veteran did 
not file a claim for service connection for depression until 
February 2004, over three years following his period of 
active service.  Based on this evidence, the second element 
of Pond is unsatisfied here.  See Pond, supra.          

And the third element of Pond is not satisfied because the 
record lacks medical evidence of a nexus between the 
veteran's brief period of active service and his depression.  
In fact, none of the VA and private medical records in the 
case file reflects comments by the medical professionals 
treating the veteran that service relates somehow to 
depression.  See Pond, supra.        

As the second and third elements of Pond are unestablished 
here, the evidence of record preponderates against the 
veteran's claim to service connection for depression.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.      

Finally, the Board notes that it has closely reviewed and 
considered the veteran's statements of record, and that 
statement offered into evidence by his Mother.  While these 
statements may influence a Board's findings, laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis or 
etiology.  Therefore, these statements alone are insufficient 
to prove the veteran's claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a major depressive disorder is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


